Name: 95/410/EC: Council Decision of 22 June 1995 laying down the rules for the microbiological testing by sampling in the establishment of origin of poultry for slaughter intended for Finland and Sweden
 Type: Decision_ENTSCHEID
 Subject Matter: food technology;  agricultural activity;  tariff policy;  economic analysis;  agri-foodstuffs;  Europe
 Date Published: 1995-10-11

 Avis juridique important|31995D041095/410/EC: Council Decision of 22 June 1995 laying down the rules for the microbiological testing by sampling in the establishment of origin of poultry for slaughter intended for Finland and Sweden Official Journal L 243 , 11/10/1995 P. 0025 - 0028COUNCIL DECISIONof 22 June 1995laying down the rules for the microbiological testing by sampling in the establishment of origin of poultry for slaughter intended for Finland and Sweden(95/410/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (1), and in particular Article 10b (1) thereof, Whereas the Commission has approved the operational programmes submitted by Finland and Sweden regarding salmonella controls; whereas those programmes comprise specific measures for poultry for slaughter; Whereas the implementation of microbiological tests by an establishment constitutes one of the additional guarantees to be given to Finland and Sweden and provides equivalent guarantees to those obtained under the Finnish and Swedish operational programmes, as recognized by the relevant Commission decisions; Whereas Finland and Sweden must apply to consignments of poultry for slaughter from third countries import requirements at least as stringent as those laid down in this Decision; Whereas rules for the microbiological testing by sampling should be laid down by determining the sampling method, the number of samples to be taken and the microbiological method for the examination of the samples; Whereas, as regards the scope of the test and the methods to be adopted, it is necessary to refer to the opinion of the Scientific Veterinary Committee in its report of 10 June 1994; Whereas microbiological tests are not to be required for poultry for slaughter from an establishment which is subject to a programme recognized as equivalent to that implemented by Finland or Sweden; Whereas, in accordance with Article 10b (2) of Directive 90/539/EEC, the provisions of this Decision must take account of the operational programmes adopted and implemented by Finland and Sweden, HAS ADOPTED THIS DECISION: Article 1Pursuant to Article 10b of Directive 90/539/EEC, consignments of poultry for slaughter intended for Finland and Sweden shall be subject to the rules laid down in Articles 2 and 3. Article 2The microbiological test for salmonella, laid down in Article 10b of Directive 90/539/EEC, shall be carried out as laid down in Annex A. Article 31. Poultry for slaughter to be sent to Finland and Sweden shall be accompanied by the certificate shown in Annex B. 2. The certificate provided for in paragraph 1 may: - either be accompanied by the model 5 certificate in Annex IV to Directive 90/539/EEC, - or be incorporated in the certificate referred to in the first indent. Article 4The Council, acting on a Commission proposal drawn up in the light of a report drafted on the basis of the results of the operational programmes implemented by Finland and Sweden and the experience gained in applying this Decision, shall review this Decision before 1 July 1998. Article 5This Decision shall apply from 1 July 1995. Article 6This Decision is addressed to the Member States. Done at Brussels, 22 June 1995. For the CouncilThe PresidentPh. VASSEUR(1) OJ No L 303, 31. 10. 1990, p. 6. Directive as last amended by Decision 95/1/EC, Euratom, ECSC (OJ No L 1, 1. 1. 1995, p. 1). ANNEX A 1. Sampling methodThe flock must be sampled within 14 days before slaughter. The samples taken must comprise pooled faeces samples made up of several samples of fresh faeces each weighing not less than 1 g, taken at random from a number of sites in the building in which the birds are kept, or, where the birds have free access to more than one building on a particular holding, from each group of buildings on the holding in which birds are kept. 2. Number of samples to be takenThe number of sites from which separate faeces or litter samples are to be taken in order to make a pooled sample is as follows: >TABLE>3. Microbiological method for the examination of the samplesMicrobiological testing of the samples for salmonella must be carried out according to the standard method of the International Organization for Standardization, ISO 6579:1993. However, methods offering equivalent guarantees may be authorized on a case-by-case basis by the Council, acting on a proposal from the Commission. ANNEX B CERTIFICATE >START OF GRAPHIC>I, the undersigned, official veterinarian, certify that the poultry for slaughter has been tested with negative results according to the rules laid down in Council Decision 95/410/EC of 22 June 1995 laying down the rules for the microbiological testing by sampling in the establishment of origin of poultry for slaughter intended for Finland and Sweden (1). Done at . Date Stamp . . Signature . Name (in capitals) . Qualification (1) OJ No L 243, 11. 10. 1995, p. 25.>END OF GRAPHIC>